United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                      May 5, 2004
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 03-30704
                                      Summary Calendar



       PHILLIP FLOYD; ELIZABETH FLOYD,

                                                           Plaintiffs-Appellees,

                                             versus

       ESSEX INSURANCE CO.; MARSHLAND
       ENTERPRISES LLC,

                                                           Defendants-Appellants.


                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                             (USDC No. 02-CV-709-B)
           _______________________________________________________


Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed for the following reasons:




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       1. The court applied the correct standard of reasonable care for the shipowner. It

was not a failure to warn of an open and obvious danger. Nor was it for product liability.

Nor was it some different standard applied by state law peculiar to slip and fall cases.

       2. The court found that Floyd failed to exercise reasonable care in fishing while

standing near an open hole. The court found the shipowner failed to exercise reasonable

care in allowing Floyd to fish near the open hole under all the circumstances, including

prior experience when other fishermen had stepped into it. The evidence supported the

court’s finding.

       AFFIRMED.




                                             2